                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Tim Mackey et al.,                                      Case No. 18-cv-2591 (WMW/SER)

                             Plaintiffs,
                                                                 ORDER
        v.

J & J Holdings, LLC, doing business as
Scrapbusters,

                             Defendant.


       Plaintiffs move for entry of default judgment against Defendant J & J Holdings,

LLC, doing business as Scrapbusters (Scrapbusters), for liability under the Employee

Retirement Income Security Act of 1974 (ERISA), 29 U.S.C. §§ 1001 et seq. (Dkts. 10,

21.) Plaintiffs seek $56,427.89 for unpaid contributions, liquidated damages, and attorneys’

fees and costs. For the reasons addressed below, the Court grants in part and denies in part

Plaintiffs’ motion.

                                     BACKGROUND

       Plaintiffs are the Minnesota Laborers Health and Welfare Fund; Minnesota Laborers

Pension Fund; Minnesota Laborers Vacation Fund; Construction Laborers’ Education,

Training, and Apprenticeship Fund of Minnesota and North Dakota; and Minnesota

Laborers Employers Cooperation and Education Trust (collectively, the Funds) and their

trustees. Created and maintained pursuant to Section 302(c)(5) of the Labor Management

Relations Act of 1947, codified as amended at 29 U.S.C. § 186(c)(5), the Funds are

administered in accordance with ERISA. Scrapbusters agreed to be bound by the terms of
three collective bargaining agreements (CBAs) negotiated by the Laborers District Council

of Minnesota and North Dakota on behalf of its affiliated local Unions (District Council).

The CBAs cover the period from May 8, 2016, through April 30, 2019.

       The CBAs require Scrapbusters to make monthly contributions to the Funds on

behalf of its covered employees for hours worked. The CBAs also require Scrapbusters to

set forth the amount due and owing for contributions on a remittance report form, to be

submitted to the Funds with its monthly payment. An employer is “delinquent” under the

CBAs if its remittance report and payment are not postmarked on or before the fifteenth

day of the month following the month for which the contributions are due. The Funds’

trustees, or their authorized agents, have the right to inspect a complete set of all relevant

payroll and employment records.

       Plaintiffs commenced this ERISA action against Scrapbusters on September 5,

2018, and served the summons and complaint on Scrapbusters on September 10, 2018.

Scrapbusters then had 21 days to file an answer or otherwise respond to the complaint. See

Fed. R. Civ. P. 12(a)(1)(A)(i).       That deadline passed without any response from

Scrapbusters to the complaint. Plaintiffs applied for an entry of default under Federal Rule

of Civil Procedure 55(a), which the Clerk of Court entered on October 10, 2018. On

January 18, 2019, Plaintiffs filed a motion for default judgment and sought an injunction

requiring Scrapbusters to submit any overdue remittance reports.

       The Court granted the Plaintiffs’ request for an injunction and held Plaintiffs’

motion for default judgment in abeyance on March 15, 2019. Scrapbusters subsequently

submitted the required remittance reports, allowing Plaintiffs to calculate the amount of


                                              2
unpaid contributions and liquidated damages. Plaintiffs submitted their calculations to the

Court in supplemental affidavits on May 22, 2019. That same day, Plaintiffs filed an

updated motion for default judgment. Thereafter, the Court took Plaintiffs’ motions for

default judgment under advisement.

                                       ANALYSIS

       To obtain a default judgment, a party must follow a two-step process. First, the

party seeking a default judgment must obtain an entry of default from the Clerk of Court.

“When a party against whom a judgment for affirmative relief is sought has failed to plead

or otherwise defend, and that failure is shown by affidavit or otherwise, the clerk must

enter the party’s default.” Fed. R. Civ. P. 55(a). The record reflects that Scrapbusters was

properly served with the amended complaint and failed to answer or otherwise respond.

Plaintiffs sought an entry of default, and the Clerk of Court entered default against

Scrapbusters on October 10, 2018. The first step of this process is complete.

       Second, after default has been entered, the party seeking affirmative relief “must

apply to the court for a default judgment.” Fed. R. Civ. P. 55(b)(2). Upon default, the

factual allegations in the complaint are deemed admitted except those relating to the

amount of damages. Fed. R. Civ. P. 8(b)(6); accord Murray v. Lene, 595 F.3d 868, 871

(8th Cir. 2010). Therefore, the sole remaining issue before the district court is the amount

of damages. See Brown v. Kenron Aluminum & Glass Corp., 477 F.2d 526, 531 (8th Cir.

1973). A party entitled to a default judgment must prove its damages to a reasonable degree

of certainty. Everyday Learning Corp. v. Larson, 242 F.3d 815, 818 (8th Cir. 2001). A

district court may establish damages “by taking evidence when necessary or by


                                             3
computation from facts of record, to fix the amount which the plaintiff is lawfully entitled

to recover and to give judgment accordingly.” Pope v. United States, 323 U.S. 1, 12 (1944).

       Section 502(g)(2) of ERISA governs the calculation of damages for an employer

that fails to fulfill its contribution obligations, providing that a court shall award:

              (A)          the unpaid contributions,

              (B)          interest on the unpaid contributions,

              (C)          an amount equal to the greater of—

                    (i)           interest on the unpaid contributions, or

                    (ii)          liquidated damages provided for under the plan
                                  in an amount not in excess of 20 percent . . . [of
                                  the unpaid contributions],

              (D)          reasonable attorney’s fees and costs of the action, to be
                           paid by the defendant, and

              (E)          such other legal or equitable relief as the court deems
                           appropriate.

29 U.S.C. § 1132(g)(2). These strict remedies were enacted by Congress to provide

employers “a strong incentive to honor their contractual obligations to contribute and to

facilitate the collection of delinquent accounts.” Laborers Health & Welfare Tr. Fund for

N. Cal. v. Advanced Lightweight Concrete Co., 484 U.S. 539, 547 (1988).

       In support of their motion for default judgment, Plaintiffs submitted two affidavits

from the Funds’ coordinator, Rodney Skoog, addressing the amounts due for unpaid

contributions and liquidated damages. These amounts are derived from a report based on

Scrapbusters’s payroll and employment records. Plaintiffs also seek attorneys’ fees and




                                                   4
costs, supported by an affidavit from Plaintiffs’ counsel. The Court addresses, in turn, each

aspect of the damages Plaintiffs seek.

       1.       Unpaid Contributions

       Plaintiffs seek $47,138.76 in unpaid contributions. The May 22, 2019 Skoog

affidavit and accompanying remittance reports show the hours that Scrapbusters reported

in its payroll records in excess of the hours that Scrapbusters reported to the Funds for

contributions during the audit period.        The remittance reports show a contribution

deficiency of 2,323.31 regular hours and 129.36 overtime hours between October 2018 and

March 2019. The remittance reports multiply these unreported hours by the applicable

rates of pay to compute a total unpaid contribution of $47,138.76. Having reviewed the

Skoog affidavit and the underlying records, the Court identifies no errors in the

calculations.

       Accordingly, the Court grants Plaintiffs’ motion for default judgment for unpaid

contributions in the amount of $47,138.76.

       2.       Interest

       Under ERISA, Plaintiffs are entitled to interest on unpaid contributions. But

because Plaintiffs do not request any interest damages or provide any documentation to

support a particular interest amount, interest damages in this matter are not awarded.

       3.       Liquidated Damages

       In addition to interest on unpaid contributions, a plaintiff is entitled to the greater of

either the liquidated damages amount provided for under the plan or the total accrued

interest amount on the unpaid contributions. 29 U.S.C. § 1132(g)(2)(C). The CBAs


                                               5
provide that, if Scrapbusters is delinquent in its contribution obligations, it is liable for

liquidated damages that equal 10 percent of the unpaid contributions. As such, Plaintiffs

seek $4,713.88 in liquidated damages, which is 10 percent of the unpaid contribution

amount of $47,138.76. Finding no errors in Plaintiffs’ calculations, the Court grants

Plaintiffs’ motion for default judgment for liquidated damages of $4,713.88.

       4.     Reasonable Attorneys’ Fees and Costs

       Both ERISA and the CBAs authorize the recovery of reasonable attorneys’ fees and

costs. Plaintiffs filed an affidavit of their attorney in support of their claim for attorneys’

fees and costs. Plaintiffs’ request $3,983.75 in attorneys’ fees and $591.50 in costs.

       When determining the reasonableness of attorneys’ fees, a district court has

substantial discretion. Hensley v. Eckerhart, 461 U.S. 424, 437 (1983); Jarrett v. ERC

Props., Inc., 211 F.3d 1078, 1084-85 (8th Cir. 2000). Courts employ the lodestar method

when determining the amount of reasonable attorneys’ fees. Pennsylvania v. Del. Valley

Citizens’ Council for Clean Air, 478 U.S. 546, 565-66 (1986); see also Chi. Truck Drivers,

Helpers & Warehouse Workers Union (Indep.) Pension Fund v. Bhd. Labor Leasing, 974

F. Supp. 751, 754 (E.D. Mo. 1997) (applying lodestar method to determination of

reasonable fees under ERISA), aff’d, 141 F.3d 1167 (8th Cir. 1998). The party seeking to

recover attorneys’ fees bears the burden of establishing that the requested fees are

reasonable. Hensley, 461 U.S. at 433-34.

       The lodestar amount is presumed to be the reasonable fee to which counsel is

entitled. Del. Valley Citizens’ Council for Clean Air, 478 U.S. at 564-65; McDonald v.

Armontrout, 860 F.2d 1456, 1458 (8th Cir. 1988). When calculating the lodestar amount,


                                              6
a district court multiplies the number of hours reasonably expended by a reasonable hourly

rate. Hensley, 461 U.S. at 433; Hanig v. Lee, 415 F.3d 822, 825 (8th Cir. 2005). The

hourly rate must be “in line with [the] prevailing [rate] in the community for similar

services by lawyers of reasonably comparable skill, experience, and reputation.” Blum v.

Stenson, 465 U.S. 886, 895 n.11 (1984). A district court may rely on its experience and

knowledge of prevailing market rates to determine whether an attorney’s claimed hourly

rate is reasonable. Hanig, 415 F.3d at 825.

        Plaintiffs seek $3,983.75 in attorneys’ fees. The billing records indicate that

Plaintiffs incurred attorneys’ fees for 14.5 hours at a rate of $190, 4.25 hours at a rate of

$245, and .75 hours at a rate of $250. Most of the legal services for which Plaintiffs

incurred these fees are appropriate and reasonable. Plaintiffs incurred $3,841.25 in

attorneys’ fees for counsel to review files for the commencement and prosecution of the

action, draft the complaint, prepare an application for entry of default, draft the motion for

entry of judgment and the supporting affidavits, and prepare for the hearing. The Court

concludes that Plaintiffs’ request for $3,841.25 is reasonable in light of the prevailing

hourly rates and that the corresponding tasks performed by counsel were reasonable and

necessary to successfully prosecute this litigation.

        The remaining $142.50 of requested attorneys’ fees, however, corresponds to

administrative tasks. The record reveals three entries, billed at an hourly rate of $190, in

which counsel corresponded with the Court about scheduling. 1 Plaintiffs provide no


1
        These three billing entries are dated April 10, 2019; April, 15, 2019; and April 18,
2019.

                                              7
explanation as to why their attorneys were billing at the normal hourly rate to perform non-

legal, administrative tasks. It is unreasonable for Plaintiffs to recover this portion of the

requested attorneys’ fees. Thus, the Court deducts $142.50 from Plaintiffs’ requested

attorneys’ fees.

       Plaintiffs also seek $591.50 in costs for filing fees, copy and postage charges, and

service fees. These amounts are reasonable and supported by the record.

       Accordingly, Plaintiffs’ motion for default judgment for attorneys’ fees and costs is

granted, in part, in the amount of $4,432.75.

       5.     Scrapbusters’s Partial Payment

       Plaintiffs represent to the Court that Scrapbusters submitted a partial payment of

$25,182.98 on May 20, 2019. Accounting for this amount, $31,102.41 remains due and

owing by Scrapbusters for unpaid contributions, liquidated damages, and attorneys’ fees

and costs.

                                         ORDER

       Based on the foregoing analysis and all the files, records and proceedings herein, IT

IS HEREBY ORDERED:

       1.     Plaintiffs’ motions for entry of default judgment, (Dkts. 10, 21), are

GRANTED IN PART AND DENIED IN PART as addressed herein.

       2.     The Clerk of Court shall enter judgment in the amount of $31,102.41 against

Defendant J & J Holdings, LLC, doing business as Scrapbusters, and in favor of Plaintiffs.

       LET JUDGMENT BE ENTERED ACCORDINGLY.




                                                8
Dated: July 17, 2019       s/Wilhelmina M. Wright
                           Wilhelmina M. Wright
                           United States District Judge




                       9
